Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 5, 2015, by and among Revolution Lighting Technologies, Inc. (the
“Company”), a corporation organized under the laws of the State of Delaware,
with its principal offices at 177 Broad Street, 12th Floor, Stamford, CT 06901,
Great American Insurance Company, a corporation organized under the laws of the
State of Ohio, with its principal offices at 301 East Fourth Street, Cincinnati,
OH 45202 (“Great American”), Great American Life Insurance Company, a
corporation organized under the laws of the State of Ohio, with its principal
offices at 301 East Fourth Street, Cincinnati, OH 45202 (“Great American Life”),
and BFLT, LLC, an Ohio limited liability company (“BFLT”, and together with
Great American and Great American Life, the “Purchasers”). This Agreement is
being entered into pursuant to the Investment Agreement dated as of the date
hereof between the Company and the Purchasers (the “Investment Agreement”).

The Company and the Purchaser hereby agree as follows:

1. Definitions.

Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Investment Agreement. As used in this Agreement, the
following terms shall have the following meanings:

“Affiliate” shall mean, in respect of any Person, any other Person that is
directly or indirectly controlling, controlled by, or under common control with
such Person, and the term “control” (including the terms “controlled by” and
“under common control with”) means having, directly or indirectly, the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or by contract or otherwise.

“Board” or “Board of Directors” shall mean the board of directors of the
Company.

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which the banks in New York, New York are authorized by law or executive order
to be closed.

“Closing Date” shall mean the date of the closing of the purchase and sale of
the Shares pursuant to the Investment Agreement.

“SEC” shall mean the Securities and Exchange Commission.

“Common Stock” shall mean the Company’s common stock, par value $0.001 per
share.

“Company Indemnitees” shall have the meaning set forth in Section 5(b).

“Effective Date” shall mean, with respect to the Registration Statement, the
earlier of the date which is five (5) Business Days after the date on which the
Commission informs the Company (i) that the Commission will not review the
Registration Statement or (ii) that the Company is permitted by the SEC to
accelerate the effectiveness of the Registration Statement.



--------------------------------------------------------------------------------

“Effective Period” shall mean the earlier of (x) one year from the Effective
Date, (y) the date when all Registrable Securities covered by such Registration
Statement have been sold, or (z) the date on which the Registrable Securities
may be sold without any restriction pursuant to Rule 144 as determined by the
counsel to the Company pursuant to a written opinion letter addressed to the
Company’s transfer agent to such effect

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.

“Excluded Registration” shall mean (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary thereof pursuant to a
stock option, stock purchase, or similar plan; (ii) a registration on Form S-4
or otherwise relating to a transaction covered by Rule 145 promulgated by the
SEC pursuant to the Securities Act; or (iii) a registration on Form S-8 or any
similar successor form thereto.

“Holder” or “Holders” shall mean the holder or holders, as the case may be, from
time to time of Registrable Securities.

“Holder Indemnitees” shall have the meaning set forth in Section 5(a).

“Incidental Registration” shall have the meaning set forth in Section 2(a).

“Indemnitees” shall have the meaning set forth in Section 5(c).

“Person” shall mean an individual or a corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind.

“Proceeding” shall mean an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” shall mean the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to such
prospectus, including post-effective amendments, and all material incorporated
by reference in such prospectus.

“Registrable Securities” shall mean the Shares, provided, however, that such
securities shall no longer be deemed Registrable Securities if (x) such shares
have been resold or otherwise transferred pursuant to a Registration Statement
that has been declared effective by the SEC; (y) such shares are sold in
compliance with Rule 144, or (z) such shares have ceased to be outstanding
(whether as a result of redemption, repurchase, cancellation or otherwise).

“Registration Request” shall have the meaning set forth in Section 2(a).

 

-2-



--------------------------------------------------------------------------------

“Registration Statement” shall mean any registration statement contemplated by
Section 2, including (in each case) the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference in
such registration statement.

“Rule 144” shall mean Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.

“Securities Act” shall mean the Securities Act of 1933, as amended, together
with the rules and regulations promulgated thereunder.

“Selling Expenses” shall mean all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Section 4.

“Selling Holder Counsel” shall have the meaning set forth in Section 4.

“Term”shall mean the period from the Closing Date until the earlier of (i) the
date on which all Registrable Securities cease to be Registrable Securities, and
(ii) the date on which all Registrable Securities may be sold without
restriction pursuant to Rule 144.

“Violation” shall have the meaning set forth in Section 5(a).

2. Piggy-Back Registration Rights.

(a) If at any time during the Term, the Company shall determine to prepare and
file with the SEC a registration statement (an “Incidental Registration”)
relating to an offering for its own account or the account of others under the
Securities Act of any of its Common Stock, other than an Excluded Registration,
then the Company shall send to each Holder written notice of such determination
and if, within fifteen (15) days after receipt of such notice, any such Holder
shall so request in writing (the “Registration Request”), the Company shall
include in the Incidental Registration all or any part of such Registrable
Securities such Holder requests to be registered.

(b) Notwithstanding Section 2(a):

(i) the Company shall not be obligated pursuant to this Section 2 to effect a
registration of Registrable Securities requested pursuant to a timely
Registration Request if the Company discontinues, terminates or withdraws the
related Incidental Registration at any time prior to the effective date of any
Registration Statement filed in connection therewith. The expenses of such
withdrawn registration shall be borne by the Company in accordance with
Section 4; and

(ii) if the Incidental Registration is, in whole or in part, an underwritten
public offering, and the managing underwriter of the Incidental Registration
advises the Company that the inclusion of all Registrable Securities proposed to
be included in the underwritten public

 

-3-



--------------------------------------------------------------------------------

offering, together with any other issued and outstanding shares of the Company’s
common stock proposed to be included therein (such other shares hereinafter
collectively referred to as the “Other Shares”), would interfere with the
successful marketing of the Company’s securities, then the Company will include
in the Incidental Registration to the extent of the number which the Company is
so advised can be sold in such offering,

(1) if such Incidental Registration is a result of a demand by RVL 1 LLC to
register securities held by it, first, the securities RVL 1 LLC has requested to
be registered and second, the Registrable Securities of the Holder requesting to
be included in the Incidental Registration and all other securities requested to
be included in such Registration on a pro rata basis; or

(2) if such Incidental Registration is not a result of a demand by RVL 1 LLC to
register securities held by it, first, the securities the Company proposes to
sell for its own account in the Incidental Registration and second, the
Registrable Securities of the Holder requesting to be included in the Incidental
Registration and all other securities requested to be included in such
Registration, pro rata based on the total number of securities each Person is
entitled to request to be included in such Registration.

3. Registration Procedures. If and whenever the Company is required pursuant to
Section 2 to effect a registration of Registrable Securities, subject to the
provisions of Section 2:

(a) The Company shall prepare and file with the SEC a Registration Statement
covering such Registrable Securities and use commercially reasonable efforts to
cause such Registration Statement to become effective and to keep such
Registration Statement continuously effective under the Securities Act not
exceeding the Effective Period.

(b) The Company shall prepare and file with the SEC such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective as to the applicable
Registrable Securities for the Effective Period and prepare and file with the
SEC such additional Registration Statements, if necessary, in order to register
for resale under the Securities Act all of the Registrable Securities; and shall
(i) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424 (or any similar provisions then in force) promulgated under the
Securities Act; (ii) respond promptly to any comments received from the SEC with
respect to the Registration Statement or any amendment thereto and promptly
provide the Holders true and complete copies of all correspondence from and to
the SEC relating to the Registration Statement; and (iii) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holders thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.

(c) The Company shall promptly notify the Holders of Registrable Securities
(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to the Registration Statement is filed; (B) when the SEC notifies the
Company whether there will be a “review” of such Registration Statement and
whenever the SEC comments in writing on such

 

-4-



--------------------------------------------------------------------------------

Registration Statement and (C) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the SEC or any other Federal or state governmental authority for
amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement covering any or all
of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event of which the Company becomes aware that makes any statement made in the
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

(d) The Company shall use its reasonable best efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of, (i) any order suspending the
effectiveness of the Registration Statement or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any United States jurisdiction, at the earliest
practicable moment.

(e) If requested by the Holders of a majority of the Registrable Securities, the
Company shall (i) promptly incorporate in a Prospectus supplement or
post-effective amendment to the Registration Statement such information as the
Company reasonably agrees should be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as reasonably practicable after the Company has received notification of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment.

(f) The Company shall furnish to each Holder, without charge and upon request,
at least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, and, to the extent
requested by such Person, all documents incorporated or deemed to be
incorporated therein by reference, and all exhibits (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the SEC.

(g) The Company shall promptly deliver to each Holder, without charge, as many
copies of the Prospectus or Prospectuses (including each form of prospectus) and
each amendment or supplement thereto as such Persons may reasonably request; and
the Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

(h) Prior to any public offering of Registrable Securities, the Company shall
use its reasonable best efforts to register or qualify or cooperate with the
selling Holders in connection

 

-5-



--------------------------------------------------------------------------------

with the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions within the United States as
any Holder reasonably requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effective Period and
to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, the Company shall in no event be
required to (x) qualify to do business in any state where it is not then
qualified or (y) take any action that would subject it to tax or to the general
service of process in any such state where it is not then subject.

(i) The Company shall, in the case of an underwritten offering, furnish, at the
request of any Holder requesting registration of Registrable Securities pursuant
to Section 2, on the date that such shares of Registrable Securities are
delivered to the underwriters for sale pursuant to such registration (1) an
opinion, dated such date, of the independent counsel representing the Company
for the purposes of such registration, addressed to the underwriters, in
customary form and covering matters of the type customarily covered in such
legal opinions; and (2) a comfort letter dated such date, from the independent
certified public accountants of the Company, addressed to the underwriters, in a
customary form and covering matters of the type customarily covered by such
comfort letters and as the underwriters shall reasonably request.

(j) The Company shall enter into customary agreements (including an underwriting
agreement in customary form) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Registrable
Securities.

(k) The Company shall cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold pursuant to a Registration Statement, and to enable such Registrable
Securities to be in such denominations and registered in such names as any
Holder may reasonably request.

(l) Upon the occurrence of any event contemplated by Section 3(c)(v), the
Company shall promptly prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(m) The Company shall use its reasonable best efforts to cause all Registrable
Securities relating to the Registration Statement to be listed on the NASDAQ
Stock Market or any other securities exchange, quotation system or market, if
any, on which similar securities issued by the Company are then listed or traded
as and when required pursuant to the Investment Agreement.

(n) The Company may require each selling Holder to furnish to the Company
information regarding such Holder and the distribution of such Registrable
Securities as is required by law to be disclosed in the Registration Statement,
and the Company may exclude

 

-6-



--------------------------------------------------------------------------------

from such registration the Registrable Securities of any such Holder who fails
to furnish such information within fifteen (15) days after receiving a written
request from the Company for such information.

(o) Each Holder covenants and agrees that (i) it will not sell any Registrable
Securities under the Registration Statement until it has received copies of the
Prospectus as then amended or supplemented as contemplated in Section 3(g) and
notice from the Company that such Registration Statement and any post-effective
amendments thereto have become effective as contemplated by Section 3(c) and
(ii) it and its officers, directors or Affiliates, if any, will comply with the
prospectus delivery requirements of the Securities Act as applicable to them in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

(p) Each Holder agrees by its acquisition of such Registrable Securities that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Section 3(c)(ii), 3(c)(iii), 3(c)(iv), 3(c)(v) or 3(q), such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement contemplated
by Section 3(l), or until it is advised in writing by the Company that the use
of the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration Statement.

(q) If (i) there is material non-public information regarding the Company which
the Board reasonably and in good faith determines not to be in the Company’s
best interest to disclose and which the Company is not otherwise required to
disclose, or (ii) there is a significant business opportunity (including, but
not limited to, the acquisition or disposition of assets (other than in the
ordinary course of business) or any merger, consolidation, tender offer or other
similar transaction) available to the Company which the Board reasonably
determines not to be in the Company’s best interest to disclose, then the
Company may postpone or suspend filing or effectiveness of a Registration
Statement for a period not to exceed ninety (90) consecutive days, provided that
the Company may not postpone or suspend its obligation under this Section 3(q)
for more than one hundred and twenty (120) days in the aggregate during any
twelve month period.

4. Registration Expenses. All reasonable fees and expenses incident to the
performance of or compliance with this Agreement by the Company (excluding
underwriters’ discounts and commissions), except as and to the extent specified
in this Section 4, shall be borne by the Company whether or not the Registration
Statement is filed or becomes effective and whether or not any Registrable
Securities are sold pursuant to the Registration Statement. The fees and
expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
NASDAQ Stock Market and each other securities exchange or market on which
Registrable Securities are required hereunder to be listed, (B) with respect to
filings required to be made with the Financial Industry Regulatory Authority,
Inc. and (C) in compliance with state securities or blue sky laws),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is requested by the holders of a majority of the

 

-7-



--------------------------------------------------------------------------------

Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) reasonable fees and disbursements of one counsel for the selling
Holders (“Selling Holder Counsel”), (vi) Securities Act liability insurance, if
the Company so desires such insurance, and (vii) fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s independent public accountants. In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange as required hereunder. All Selling
Expenses relating to Registrable Securities registered pursuant to Section 2
shall be borne and paid by the Holders pro rata on the basis of the number of
Registrable Securities registered on their behalf.

5. Indemnification.

(a) The Company shall indemnify and hold harmless each selling Holder, the
officers, directors, partners, agents and employees of each selling Holder, any
underwriter (as defined in the Securities Act) for such Holder and each Person,
if any, who controls such selling Holder or underwriter within the meaning of
the Securities Act or the Exchange Act and their respective agents
(collectively, the “Holder Indemnitees”), against any losses, claims, damages or
liabilities (joint or several) to which they or any of them may become subject
under the Securities Act, the Exchange Act or any other federal or state law,
rule or regulation, including any amount paid in settlement of any litigation,
commenced or threatened, and to reimburse them for any reasonable legal or other
expenses incurred by them in connection therewith, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (A) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto; (B) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;
or (C) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with any matter relating to the Registration Statement (each, a
“Violation”); provided, however, the indemnity agreement contained in this
Section 5(a) shall not (i) apply to any loss, claim, damage, liability or action
arising out of, or based upon, a Violation which occurs in reliance upon and in
conformity with written information furnished by any Holder expressly for use in
connection with such registration; or (ii) in the case of a sale directly by a
Holder (including a sale of such Registrable Securities through any underwriter
retained by such Holder engaging in a distribution solely on behalf of such
Holder), inure to the benefit of any Holder Indemnitee to the extent that any
such loss, claim, damage, liability or action results from or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
that was contained in a preliminary prospectus and corrected in a final or
amended prospectus, and such Holder, having previously been provided with copies
of such final or amended prospectus by the Company, failed to deliver a copy of
the final or amended prospectus at or prior to the confirmation of the sale of
the Registrable Securities to the Person asserting any such loss, claim, damage
or liability in any case in which such delivery is required by the Securities
Act.

 

-8-



--------------------------------------------------------------------------------

(b) Each Holder shall indemnify and hold harmless the Company, each of its
directors, each of its officers who has signed the Registration Statement, each
Person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act, each agent and any underwriter for the Company, and any
other selling Holder or other stockholder selling securities in such
Registration Statement or any of its directors, officers, partners, agents or
employees or any Person who controls such selling Holder or such other
stockholder or such underwriter (collectively, the “Company Indemnitees”)
against any losses, claims, damages or liabilities (joint or several) to which
any Company Indemnitee may become subject under the Securities Act, the Exchange
Act or other federal or state law or regulation, including any amount paid in
settlement of any litigation, commenced or threatened, and to reimburse them for
any reasonable legal or other expenses incurred by them in connection therewith,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereto) arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that (i) such Violation occurs in reliance upon
and in conformity with written information furnished by or on behalf of such
selling Holder expressly for use in connection with such registration and
(ii) is limited to an amount not exceeding the net proceeds received by such
Holder with respect to securities sold pursuant to such Registration Statement;
provided, however, that the indemnity agreement contained in this Section 5(b)
shall not, in the case of a sale directly by the Company of its securities
(including a sale of such securities through any underwriter retained by the
Company to engage in a distribution solely on behalf of the Company), inure to
the benefit of any Person to the extent that any such loss, claim, damage,
liability or action results from an untrue statement or alleged untrue statement
or omission or alleged omission that was contained in a preliminary prospectus
and corrected in a final or amended prospectus, and the Company failed to
deliver a copy of the final or amended prospectus at or prior to the
confirmation of the sale of the securities to the Person asserting any such
loss, claim, damage or liability in any case in which such delivery is required
by the Securities Act.

(c) Promptly after receipt by any Company Indemnitee or Holder Indemnitee
(collectively, the “Indemnitees”) under this Section 5 of notice of the
commencement of any action (including any governmental action), such Indemnitee
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 5, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume and control the
defense thereof with counsel mutually satisfactory to the parties; provided,
however, that such Indemnitee shall have the right to retain its own counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such Indemnitee by the counsel retained by the indemnifying
party would be inappropriate due to actual or potential differing interests, as
reasonably determined by either party, between such Indemnitee and any other
party represented by such counsel in such proceeding. In no event shall the
Indemnitees be entitled to more than one firm of counsel at the expense of the
indemnifying party. The failure to deliver written notice to the indemnifying
party within a reasonable time of the commencement of any such action, if
materially prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the Indemnitee under this Section 5 to
the extent of such prejudice, but the omission to so deliver

 

-9-



--------------------------------------------------------------------------------

written notice to the indemnifying party will not relieve it of any liability
that it may have to such Indemnitee otherwise than under this Section 5. If the
indemnifying party advises an Indemnitee that it will contest a claim for
indemnification hereunder, or fails, within thirty (30) days of receipt of any
indemnification notice to notify, in writing, such Indemnitee of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense), then the Indemnitee may, at its option, defend, settle or
otherwise compromise or pay such action or claim in each case at the
indemnifying party’s expense. In any event, unless and until the indemnifying
party elects in writing to assume and does so assume the defense of any such
claim, proceeding or action, the Indemnitee’s reasonable costs and expenses
arising out of the defense, settlement or compromise of any such action, claim
or proceeding shall be losses subject to indemnification hereunder. The
Indemnitee shall cooperate fully with the indemnifying party in connection with
any negotiation or defense of any such action or claim by the indemnifying party
and shall furnish to the indemnifying party all information reasonably available
to the Indemnitee that relates to such action or claim. The indemnifying party
shall keep the Indemnitee fully informed at all times as to the status of the
defense or any settlement negotiations with respect thereto. If the indemnifying
party elects not to defend any such action or claim, the Indemnitee party shall
keep the indemnifying party informed at all times as to the status of the
defense; provided, however, that the failure to keep the indemnifying party so
informed shall not affect the obligations of the indemnifying party hereunder.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent; provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement that
(i) does not include as an unconditional term thereof the giving by the claimant
or plaintiff to such Indemnitee of a general written release from all liability
with respect to such claim or litigation or (ii) contains an admission of guilt
on the part of the Indemnitee.

(d) The obligations of the Company and the Holders under this Section 5 shall
survive the completion of any offering of Registrable Securities in a
Registration Statement whether under Section 2 or otherwise.

(e) If the indemnification provided for in this Section 5 is unavailable to a
party that would have been an Indemnitee under this Section 5 in respect of any
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) referred to herein, then each party that would have been an
indemnifying party hereunder shall, in lieu of indemnifying such Indemnitee,
contribute to the amount paid or payable by such Indemnitee as a result of such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) in such proportion as is appropriate to reflect the relative fault of
such indemnifying party, on the one hand, and such Indemnitee, on the other
hand, in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof). The relative fault shall be determined by reference to, among other
things, whether the Violation relates to information supplied by such
indemnifying party or such Indemnitee and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
Violation. The parties agree that it would not be just and equitable if
contribution pursuant to this Section 5(e) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the preceding sentence.

 

-10-



--------------------------------------------------------------------------------

The amount paid or payable by a contributing party as a result of the losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
referred to above in this Section 5(e) shall include any legal or other expenses
reasonably incurred by such Indemnitee in connection with investigating or
defending any such action or claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

(f) The indemnity and contribution agreements contained herein shall be in
addition to (i) any cause of action or similar right of an Indemnitee against an
indemnifying party or others and (ii) any liabilities the indemnifying party may
be subject to pursuant to applicable law.

6. Rule 144 and Rule 144A. With a view to making available to the Holders the
benefits of Rule 144, Rule 144A and any other rule or regulation of the SEC that
may at any time permit a Holder to sell securities of the Company without
registration, the Company shall:

(a) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act and the rules and regulations
promulgated thereunder;

(b) if not required to file such reports and documents referred to in subsection
(a) above, keep publicly available certain information regarding the Company, as
contemplated by Rule 144(c) of the Securities Act;

(c) take all other actions reasonably necessary to enable a Holder to sell the
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 and Rule 144A; and

(d) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144, the Securities Act, and the Exchange Act, or that it qualifies as
a registrant whose securities may be resold pursuant to Form S-3, and (ii) such
other information as may be reasonably requested in availing any Holder of any
rule or regulation of the SEC that permits the selling of any such securities
without registration or pursuant to Form S-3.

7. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b) Entire Agreement; Amendment. This Agreement and the Investment Agreement
contain the entire understanding and agreement of the parties with respect to
the matters covered

 

-11-



--------------------------------------------------------------------------------

hereby and, except as specifically set forth herein or in the Investment
Agreement, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters, and they
supersede all prior understandings and agreements with respect to said subject
matter, all of which are merged herein. No provision of this Agreement may be
waived or amended other than by a written instrument signed by the Company and
the Holders of at least a majority of all Registrable Securities then
outstanding; provided that any waiver or amendment that adversely affects a
Holder without adversely affecting other Holders in a similar manner must be
approved in writing by such Holder. Any amendment or waiver effected in
accordance with this Section 7(b) shall be binding upon each Holder (and their
permitted assigns) and the Company.

(c) Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed by first-class registered or certified
airmail, facsimile (with receipt confirmed by telephone) or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:

If to the Company, to:

Revolution Lighting Technologies, Inc.

177 Broad Street, 12th Floor

Stamford, CT 06901

Facsimile: (704) 405-0422

Attention: Chief Executive Officer

with copies to:

Lowenstein Sandler LLP

1251 Avenue of the America, 17th Floor

New York, NY 10020

Facsimile: (973) 535-3357

Attention: Marita A. Makinen, Esq.

or to such other person at such other place as the Company shall designate to
the Purchasers in writing.

If to the Purchasers:

c/o American Money Management Corp.

301 East Fourth Street

Cincinnati, Ohio 45202

Facsimile: (513) 579-2911

Attention: Joseph A. Haverkamp

with a copy to:

c/o American Financial Group, Inc.

 

-12-



--------------------------------------------------------------------------------

27th Floor

301 East Fourth Street

Cincinnati, Ohio 45202

Facsimile: (513) 352-9272

Attention: Mark A. Weiss

or at such other address as may have been furnished to the Company in writing.

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

(d) Waivers. No waiver by either party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns and shall
inure to the benefit of each Holder and its successors and assigns. The Company
may not assign this Agreement or any of its rights or obligations hereunder
without the prior written consent of each Holder. The Purchaser may assign its
rights hereunder in the manner and to the Persons as permitted herein and under
the Investment Agreement.

(f) Assignment of Registration Rights. The rights of each Holder hereunder,
including the right to have the Company register for resale Registrable
Securities in accordance with the terms of this Agreement, shall be assignable
by each Holder of all or a portion of the Registrable Securities if: (i) the
Holder agrees in writing with the transferee or assignee to assign such rights,
and a copy of such agreement is furnished to the Company within a reasonable
time after such assignment, (ii) the Company is, within a reasonable time after
such transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the securities with respect to
which such registration rights are being transferred or assigned,
(iii) following such transfer or assignment the further disposition of such
securities by the transferee or assignee is restricted under the Securities Act
and applicable state securities laws, (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this Section, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions of this Agreement, and (v) such transfer shall have been made in
accordance with the applicable requirements of the Investment Agreement. The
rights to assignment shall apply to the Holders (and to subsequent) successors
and assigns.

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

-13-



--------------------------------------------------------------------------------

(h) Termination. This Agreement shall terminate on the earlier of (i) the date
on which all remaining Registrable Securities may be sold without restriction
pursuant to Rule 144 of the Securities Act, or (ii) the date when all
Registrable Securities have been sold.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (with respect to matters of
corporation law) and the laws of the State of New York (with respect to all
other matters), without regard to principles of conflicts of law thereof.

(j) Severability. The provisions of this Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

(k) Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

(l) Submission to Jurisdiction; Waiver of Jury Trial. Each of the parties
(a) submits to the jurisdiction of any state or federal court sitting in the
State of New York in any action or proceeding arising out of or relating to this
Agreement, (b) agrees that all claims in respect of such action or proceeding
may be heard and determined in any such court, and (c) agrees not to bring any
action or proceeding arising out of or relating to this Agreement in any other
court. Each of the parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of any other party with respect
thereto. Any party may make service on another party by sending or delivering a
copy of the process to the party to be served at the address and in the manner
provided for the giving of notices in Section 7(c). Nothing in this
Section 7(l), however, shall affect the right of any party to serve legal
process in any other manner permitted by law. IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED HEREBY, THE PARTIES HERETO
IRREVOCABLY CONSENT TO TRIAL WITHOUT A JURY.

[Remainder of page intentionally left blank]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized officers as of the
date first above written.

 

COMPANY: REVOLUTION LIGHTING TECHNOLOGIES, INC. By:  

/s/ James A. DePalma

  Name:  James A. DePalma   Title:    Chief Financial Officer PURCHASERS: GREAT
AMERICAN LIFE INSURANCE COMPANY By  

/s/ Mark F. Muething

  Name:  Mark F. Muething   Title:    Executive Vice President GREAT AMERICAN
INSURANCE COMPANY By  

/s/ Stephen C. Beraha

  Name:  Stephen C. Beraha   Title:    Assistant Vice President BFLT, LLC By  

/s/ John B. Berding

  Name:  John B. Berding   Title:    Manager

[Signature Page to Registration Rights Agreement]